Citation Nr: 1222302	
Decision Date: 06/26/12    Archive Date: 07/02/12

DOCKET NO.  07-13 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim for a bilateral shoulder disorder.

2.  Whether new and material evidence has been submitted sufficient to reopen a claim for a bilateral knee disorder.

3.  Whether new and material evidence has been submitted sufficient to reopen a claim for a bilateral eye disorder.

4.  Whether new and material evidence has been submitted sufficient to reopen a claim for bilateral hearing loss.

5.  Whether new and material evidence has been submitted sufficient to reopen a claim for a bilateral wrist disorder.

6.  Whether new and material evidence has been submitted sufficient to reopen a claim for a lung disorder, to include as secondary to asbestos and cyanide exposure.  

REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

T. R. Bodger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1974 to December 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in October 2005 and February 2006 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the benefits sought on appeal.  

In January 2009 and December 2010, the Board remanded these claims so that due process considerations could be afforded to the Veteran and so that additional development of the evidence could be conducted.  Having found that the dictates of these remands have been substantially complied with, the Board may proceed.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran submitted a statement in March 2009 asserting that he was exposed to cyanide gas.  It appears that this assertion was submitted in support of his claim of service connection for a lung disorder.  The Veteran also submitted a private treatment note from Osage Eye Clinic dated in July 2001 indicating that his eye problems were related to his diabetes mellitus.  A claim based upon a new theory of entitlement is not a new claim, but constitutes an application to reopen a previously denied claim.  See Ashford v. Brown, 10 Vet. App. 120 (1997).  Accordingly, the matters appropriately before the Board are whether new and material evidence has been presented to reopen the previously denied claim of service connection for a lung disorder, to include the result of exposure to asbestos and cyanide gas and the previously denied claim of service connection for a bilateral eye disorder, to include as due to service connected diabetes mellitus.  

The service connection claims for a bilateral shoulder disorder, a bilateral knee disorder, a bilateral eye disorder, and a bilateral lung disorder are addressed in the REMAND portion of the decision and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The April 2002 rating decision denied the claims of service connection for a bilateral shoulder disorder, a bilateral eye disorder, and a bilateral knee disorder on the basis that the evidence did not show an in-service incurrence and/or nexus.  

2.  In the April 2002 rating decision, the claims of bilateral hearing loss; a bilateral wrist disorder; and a lung disorder were denied because there was no evidence of current, chronic diagnoses related to service.  

3.  Evidence received since the April 2002 decision does not, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the claims of service connection for bilateral hearing loss and a bilateral wrist disorder. 

4.  Evidence received since the April 2002 decision is neither cumulative nor redundant of the evidence of record at that time and raises a reasonable possibility of substantiating the claims of service connection for a bilateral shoulder disorder, a bilateral knee disorder, a bilateral lung disorder and a bilateral eye disorder.  



CONCLUSIONS OF LAW

1.  The April 2002 rating decision is final.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 20.302, 20.1103 (2011).

2.  Evidence received since April 2002 in relation to the claims for bilateral hearing loss and a bilateral wrist disorder, while new, is not material and the claims are not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  Evidence received since the April 2002 rating decision is new and material, and the claims of entitlement for a bilateral shoulder disorder, a bilateral knee disorder, a lung disorder, and an bilateral eye disorder are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

With respect solely to the petitions to reopen the service connection claims for a bilateral shoulder disorder, a bilateral knee disorder, a lung disorder, and a bilateral eye disorder, VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  Since the benefit sought on appeal is being granted, any deficiencies in notice were not prejudicial to the Veteran.

With respect to the Veteran's petitions to reopen the service connection claims for bilateral hearing loss and a bilateral wrist disorder, VA must notify the claimant what information or evidence is needed in order to substantiate a claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b) (1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

With respect to the petitions to reopen, the Court has held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  Kent v. Nicholson, 20 Vet. App. 1, 10 (2006).  

Prior to initial adjudication of the Veteran's claims, letters dated in March 2005 and May 2005 satisfied the second and third elements under the duty to notify provisions.  See Quartuccio, 16 Vet. App. at 187; see also Dingess, 19 Vet. App. at 473.  A February 2009 letter thereafter satisfied the first duty to notify provisions.  A December 2010 letter satisfied the Kent requirements.  The Veteran was advised that his bilateral shoulder disorder and bilateral knee disorder claims had previously been denied as the evidence did not show an in-service incurrence or nexus.  He was also advised that his bilateral hearing loss, bilateral eye disorder, bilateral wrist disorder, and lung disorder were denied because the evidence did not show current, chronic diagnoses related to service.  While this compliant notice was not provided to the Veteran prior to initial adjudication, he has not been prejudiced as he has been provided adequate notice, given time to submit additional evidence and argument, and the claims were readjudicated in a February 2012 supplemental statement of the case.  As such, the duty to notify has been satisfied. See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records are in the file.  VA treatment records dated from September 1999 to April 2005 have been associated with the claims file.  The Veteran has indicated that he did not seek treatment from VA.  See April 2010 and July 2010 statements.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has not identified further records relevant to his claims.  As such, VA has satisfied its duty to assist in obtaining relevant records.  

Regarding claims to reopen, the duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach unless the claim has been reopened.  38 C.F.R. § 3.159 (4) (iii) (2011).  As will be discussed below, the following claims are not reopened and a VA examination is not required.  

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  New and Material Evidence

Generally, a claim which has been denied in a final rating or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104, 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108 (West 2002), which provides that a previously and finally disallowed claim may be reopened when "new and material" evidence is presented or secured with respect to that claim.  38 C.F.R. § 3.156(a) (2010) defines "new and material evidence."  "[N]ew evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

The Board notes that in a recent case, the Court clarified that the phrases "raises a reasonable possibility of substantiating the clam" is meant to crease a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.  

For the purpose of establishing whether new and material evidence has been submitted, the truthfulness of evidence is presumed, unless the evidence is inherently incredible or consists of statements which are beyond the competence of the person(s) making them.  See King v. Brown, 5 Vet. App. 19, 21 (1993); Justus v. Principi, 3 Vet. App. 510 (1992).

By way of procedural background, the Veteran initially raised claims of service connection for a bilateral shoulder condition, a bilateral eye condition, a bilateral wrist condition, bilateral hearing loss, a bilateral knee condition, and a lung condition, which were denied by the RO in a December 1999 rating decision.  The matter was readjudicated in an April 2002 rating decision where the RO again denied these claims because there was no evidence of current diagnoses or that any disorders were related to service.  The Veteran did not appeal the April 2002 rating decision and it became final.  38 U.S.C.A. § 7105.  In January 2005, the Veteran filed petitions to reopen his service connection claims for a shoulder disorder, eye disorder, hearing loss, knee disorder, wrist disorder, and lung disorder.  In an October 2005 rating decision, the RO denied the Veteran's petitions to reopen these claims.   In a February 2006 rating decision, the RO again denied the petitions to reopen the Veteran's bilateral shoulder condition, bilateral wrist condition, and bilateral knee condition.  The Veteran appealed the October 2005 and February 2006 decisions.  

a.  Bilateral Shoulder and Bilateral Knee Disorders

The April 2002 rating decision denied the Veteran's bilateral shoulder and bilateral knee disorder claims on the basis that the evidence did not establish an in-service incurrence and/or nexus.  The evidence associated with the claims file at the time of the April 2002 rating decision includes the Veteran's service treatment records which reveal that his upper and lower extremities were normal during the October 1974 enlistment and December 1978 separation examinations.  In August 1977, the Veteran complained of right shoulder pain as a result of "muscle exercise" and left shoulder pain as a result of a "scuffle" in November 1977.  The Veteran also complained of left leg pain in August 1977 and December 1977.  

Private medical records also associated with the claims file at the time of the April 2002 decision include an October 1999 private treatment record from Lake Regional Health System which shows that the Veteran underwent a left shoulder acromioplasty with repair of rotator cuff and arthrocentesis of the right shoulder.  It appears that the Veteran underwent a second surgery in February 2000 for acromioplasty of the right shoulder with release of coracoacromial ligament and repair of torn rotator cuff.  Private treatment notes from Leslie Orthopedics and Sports Medicine dated from September 1999 to July 2001 show complaints of shoulder pain and follow-up treatment for his bilateral shoulder surgeries.  Treatment records from Dr. C.F., dated from September 1998 to August 2001, show additional complaints of shoulder and cervical pain.  He was diagnosed with osteoarthritis and thoracic and cervical strain and sprain.  These treatment records however do not indicate that the Veteran's current shoulder disabilities were etiologically related to service.  

The private medical records associated with the claims file prior to the April 2002 rating decision also included treatment records from Leslie Orthopedics and Sports Medicine dated in September 1999 and October 1999 which show torn medial meniscus and small effusions of the bilateral knees.  The Veteran complained of right knee pain in July 1999 and September 1999.  See Dr. C.F. treatment notes dated in July 1999 and September 1999.  The Veteran underwent a left knee arthroscopic surgery in October 2000.  Medical records dated in October 2000 show follow-up treatment for status post left knee arthroscopy with partial medial meniscectomy.  

Evidence received since the April 2002 include duplicate private treatment records from the Lake Regional Health System, Leslie Orthopedics and Sports Medicine, and Dr. C.F which show treatment for the Veteran's current bilateral shoulder and knee disorders.  A new VA treatment record dated in April 2005 notes the Veteran's past medical history of pain in the right shoulder joint and the bilateral rotator cuff repair surgeries.  

The Veteran has indicated that his current shoulder and knee disorders are related to his active service as his in-service duties required heavy lifting, bending, and twisting which affected his shoulders and knees.  See May 2006 statement.  He has asserted that his shoulder and knee pain has continued since service separation.  The Veteran is competent to provide testimony as to his symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377.  He is presumed to be credible.  See King, 5 Vet. App. at 21.  These statements are considered new evidence.  In light of the Veteran's service treatment records which show treatment for his bilateral shoulders and lower extremities and given his statements of continuing knee and shoulder pain, the Board finds that the new evidence speaks to an unproven element which formed the bases of the April 2002 denial.   

The evidence relates to the unestablished fact needed to substantiate the claims and thereby raises a reasonable possibility of substantiating the bilateral shoulder and bilateral knee claims.  See Shade, 24 Vet. App. 110.  The petitions to reopen these claims of service connection are granted.  See 38 C.F.R. § 3.156(a). 

b.  Bilateral Eye Disorder

The April 2002 rating decision denied the Veteran's bilateral eye disorder on the basis that the evidence does not show an in-service incurrence and/or nexus.  Service treatment records indicate that the Veteran sought treatment for left eye pain in December 1977, March 1978, and April 1978 although his eyes were found to be clinically normal both during his entrance and separation examinations.  The private medical records associated with the claims file at the time of the April 2002 rating decision include a September 1999 treatment note from Dr. C.F. which shows complaints of right eye redness and discomfort for which he was diagnosed with conjunctivitis and given eye drops.  

As provided in the Introduction, it appears that the Veteran raised a new theory of entitlement for his eye disorder, to include as due to his service connected diabetes mellitus.  Specifically, he submitted a July 2001 private treatment note from the Osage Eye Clinic which indicates that the Veteran was having a hard time reading small print.  The examiner examined both eyes and noted the history of the eyes, to include the quality as "diabetic," the severity was moderate, and the duration was "gradual diabetic."  He was diagnosed with diabetes but there is no specific diagnosis given regarding his eye problems and no etiological opinion provided.  

Service connection is in effect for diabetes mellitus.  The July 2001 treatment note suggests that the Veteran's eye problems may be related to his service connected diabetes mellitus.  This evidence is both new to the record and pertains to a possible nexus between the Veteran's eye disorder and service.  Therefore, it raises a reasonable possibility of substantiating the claim.  See Shade, 24 Vet. App. 110 (interpreting 38 C.F.R. § 3.156(a) as creating a low threshold; viewing the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening"; and emphasizing that the regulation "does not require new and material evidence as to each previously unproven element of a claim.").  The Board concludes that new and material evidence has been submitted; the claim for service connection for a bilateral eye disability is reopened.  See 38 C.F.R. § 3.156.  

c.  Bilateral Hearing Loss and Bilateral Wrist Disorder

The April 2002 rating decision denied Veteran's bilateral hearing loss and a bilateral wrist disorder claims on the basis that the evidence did not establish current disabilities.  Prior to the April 2002 rating decision, the Veteran's service treatment records were associated with the claims file.  The October 1974 enlistment and December 1978 separation examinations note that the Veteran had clinically normal ears and upper extremities.  Throughout his service, the Veteran's pure tone thresholds were found to be 10 dB or below bilaterally from 500 Hz through 4000 Hz except at 500 Hz and 1000 Hz where his left ear hearing was 20 dB.  His service treatment records also include complaints of left wrist pain in November 1997 and July 1977.  

Private medical records associated with the claims file at the time of the April 2002 rating decision include a February 2001 private treatment note from Dr. C.F. showing complaints of persistent right ear discomfort which was diagnosed as improving otitis externa. The post service medical evidence does not show complaints for or treatment of any bilateral wrist disability.    

Since the April 2002 rating decision, the Veteran has not submitted additional medical evidence indicating current hearing loss or bilateral wrist disabilities.  The Veteran has asserted that he was exposed to excessive in-service noise exposure which has lead to his current hearing loss.  He has also asserted that he injured his left wrist when it went through a safety glass window and after his right wrist was bitten by a recluse spider.  See May 2005 statement.  He indicated that his in-service duties of heavy lifting and twisting affected his wrists.  See May 2006 statement.  Again, the Veteran is competent to attest to factual matters for which he has firsthand knowledge.  He is, however, not competent to diagnose a bilateral wrist disability or hearing loss or provide an etiological opinion as to such disorders.  See Jandreau, 492 F.3d at 1377; Barr, 21 Vet. App. 303.  

In light of the foregoing, the Board concludes that the new and material evidence has not been submitted sufficient to reopen the service connection claims for bilateral hearing loss or a bilateral wrist disability as there is no competent evidence that he has a current wrist or hearing loss disability.  The petitions to reopen these claims of service connection are denied.  See 38 C.F.R. § 3.156(a).  


d.  Lung Disorder

The April 2002 rating decision denied the Veteran's lung disorder claim because there was no evidence of a current disability.  The Veteran's service treatment records showed a history of shortness of breath and chest problems with some wheezing.  See May 1976 treatment note.  He was diagnosed with an upper respiratory infection.  The Veteran also complained of shortness of breath in December 1977 and was diagnosed with another upper respiratory infection.  Despite his various complaints, the Veteran's December 1978 separation examination report establishes that the Veteran's lungs were found to be clinically normal.  

The private medical records associated with the claims file at the time of the April 2002 rating decision show that the Veteran sought treatment for shortness of breath and chest congestion in August 2000 and December 2000.  He was diagnosed with mild chronic bronchitis (see August 2000 treatment note), acute pharyngitis, and an upper respiratory infection (see December 2000 treatment note).  

Since, the April 2002 rating decision, an April 2005 VA treatment note shows complains of a nonproductive cough and shortness of breath.  He was diagnosed in pertinent part with a "cough likely secondary to ace [agiotensin converting enzyme]." 

The Veteran also submitted a private treatment report dated in March 2012 which indicates that the Veteran was seen with complaints of neck pain.  The Veteran related a medical history which included obstructive pulmonary disease.  He also related a history of exposure to harmful chemicals during his active duty.  The Veteran was diagnosed with "obstructive pulmonary disease secondary to environmental exposure to the above-mentioned substances while in the Navy."  

This evidence is both new to the record and pertains to a possible nexus between the Veteran's lung disorder and service.  Therefore, it raises a reasonable possibility of substantiating the claim.  See Shade, 24 Vet. App. 110 (interpreting 38 C.F.R. § 3.156(a) as creating a low threshold; viewing the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening"; and emphasizing that the regulation "does not require new and material evidence as to each previously unproven element of a claim.").  The Board concludes that new and material evidence has been submitted; the claim for service connection for a lung disorder is reopened.  See 38 C.F.R. § 3.156.


ORDER

The petition is reopen a claim of service connection for a bilateral shoulder disorder is granted.

The petition to reopen a claim of service connection for a bilateral eye disorder is granted.

The petition to reopen a claim of service connection for bilateral hearing loss is denied.  

The petition to reopen a claim of service connection for a bilateral knee disorder is granted.

The petition to reopen a claim of service connection for a bilateral wrist disorder is denied.

The petition to reopen a claim of service connection for a lung disorder, to include as result of asbestos and cyanide exposure, is granted.  



REMAND

Reason for Remand:  To provide the Veteran with VA examinations to evaluate the nature and etiology of his bilateral knee, bilateral shoulder, bilateral eye, and bilateral lung disorders. 

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. § 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The duty to assist also includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

The Veteran's service treatment records indicate that the Veteran was treated for complaints of left eye pain (in December 1977, March 1978, and April 1978), shoulder pain (in August 1977 and November 1977), and leg pain (in August 1977). 

Post service treatment records provide that the Veteran sought private treatment in April 2005 with complaints of something in his right eye.  A private treatment note from Osage Eye Clinic dated in July 2001 reveals that the Veteran complained of difficulty seeing small print and blurry vision when he read.  The examiner's note may suggest a possible relationship between the Veteran's eye problems and his diabetes mellitus which is a service-connected disability.  However, this physician did not diagnose the Veteran's eye problems, nor did he expressly provide a medical opinion regarding the etiology of the eye problems.  Nevertheless, it is demonstrated that the Veteran may have a current eye disorder which is related to his service-connected disorder.  

With respect to the lung disorder, the Veteran complained of shortness of breath and chest congestion and was diagnosed with mild chronic bronchitis in August 2000 and with acute pharyngitis and an upper respiratory infection in December 2000.  In April 2005, the Veteran had a nonproductive cough and shortness of breath with exercise which was diagnosed with "cough likely secondary to ace [agiotensin converting enzyme]."  A March 2012 private treatment note diagnosed the Veteran with obstructive pulmonary disease secondary to exposure to harmful chemicals while in the Navy.  The Board notes that the submitted evidence suggests a possible nexus between the Veteran's current lung disorder and his service.  Unfortunately, this March 2012 private medical opinion does not contain a reason or rationale for the conclusion reached.  Nieves-Rodriguez v Peake, 22 Vet. App. 295 (2008).  

Despite the possible nexus between the Veteran's lung disorder and eye problems and service, the evidence of record is insufficient so as to allow the Board to make a determination as to these clams.  The Board is mindful that it cannot make its own independent medical determination.  Evans v. West, 12 Vet. App. 22, 31 (1998). Although VA may not order additional development for the sole purpose of obtaining evidence unfavorable to a claimant, see Mariano v. Principi, 17 Vet. App. 305, 312 (2003), VA has discretion to determine when additional information is needed to adjudicate a claim.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (stating that VA has discretion to schedule a Veteran for a medical examination where it deems an examination necessary to make a determination on the Veteran's claim).  The March 2012 treatment note is insufficient for the above reasons.  Because the Veteran complained of and sought treatment for eye and lung problems both during and after service; and given the evidence that shows a possible relationship between the Veteran's eye and lung problems and his service and/or his service-connected diabetes mellitus, the Board remands these matters to obtain VA examinations prior to adjudicating the claims.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Furthermore, the Board finds that a VA examination(s) is necessary to obtain medical opinions as to the etiology of the Veteran's bilateral shoulder and bilateral knee disorders.  As noted above, the medical records indicate current diagnoses of chronic disabilities.  The Veteran's assertions regarding his symptoms of shoulder and knee pain both during and after service are considered competent evidence.  

The Board recognizes that there is a low threshold that requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service to trigger a VA examination.  See McLendon, 20 Vet. App. at 81.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  Id.  As the evidence of record in the current appeal shows various shoulder and knee diagnoses and in-service complaints of lower extremity and shoulder pain, the matter must be remanded for an appropriate VA examination(s) to obtain medical opinion(s) regarding any nexus to service.  Id.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to diagnose and evaluate the nature and etiology of any eye disorders.  A copy of the claims folder and this Remand must be made available to the examiner in conjunction with the examination.  Based on a review of the claims folder and the examination findings, including the service treatment records, VA treatment records, and private treatment reports, the examiner should render any relevant diagnoses pertaining to the claim for a bilateral eye disorder.  

Additionally, the examiner should state a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that any eye disorder was due to or the result of a disease or injury incurred during active duty, to include exposure to hazardous chemicals.  The examiner is also asked to provide a medical opinion as to the likelihood that any eye disorder was caused or aggravated by the Veteran's service-connected diabetes mellitus as opposed to its being more likely due to some other factor or factors.  The examiner is asked to review the service treatment records which indicate complaints of left eye pain dated in December 1977, March 1978, and April 1978.  The examiner is also asked to specifically review the July 2001 private treatment note from Osage Eye Clinic and in determining whether any eye problems were caused or aggravated by the Veteran's service-connected diabetes mellitus.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2. Schedule the Veteran for a VA examination to diagnose and evaluate the nature and etiology of any lung disorders.  A copy of the claims folder and this Remand must be made available to the examiner in conjunction with the examination.  Based on a review of the claims folder and the examination findings, including the service treatment records, VA treatment records, and private treatment reports, the examiner should render any relevant diagnoses pertaining to the claim for a lung disorder.  
Additionally, the examiner should state a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that any lung disorder was due to or the result of a disease or injury incurred during active duty, to include exposure to hazardous chemicals.  The examiner is asked to review the service treatment records which indicate complaints of lung problems dated in May 1976 and December 1977.  The examiner is also asked to specifically review the private medical evidence dated in August 2000 and December 2000 which showed complaints of shortness of breath and chest congestion, the April 2005 VA treatment note which showed complained of nonproductive coughs and shortness of breath, and the March 2012 private treatment report which diagnosed the Veteran with obstructive pulmonary disease secondary to in-service environmental exposure harmful chemicals.  The examiner is asked to comment on and specifically discuss these treatment records in rendering a medical opinion as to the etiology of any lung disorder.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3. Schedule the Veteran for a VA examination to diagnose and evaluate the nature and etiology of any shoulder and knee disorders.  A copy of the claims folder and this Remand must be made available to the examiner in conjunction with the examination.  Based on a review of the claims folder and the examination findings, including the service treatment records, VA treatment records, and private treatment reports, the examiner should render any relevant diagnoses pertaining to the claims for shoulder and knee disorders. 

Additionally, the examiner should state a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that any shoulder and/or knee disorder was due to or the result of a disease or injury incurred during active duty.  The examiner is reminded that the Veteran is competent to report that he experienced knee and shoulder pain both during and after service.  The examiner is asked to review the service treatment records which indicate complaints of shoulder and leg pain in August 1977 and November 1977.  The examiner is also asked to review the private treatment records which evidence knee and shoulder surgeries.    

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4. When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the appellant and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


